Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-21 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “at least one recess recessed from the second surface and partially exposing the circuit layer, and a bottom surface of the circuit layer in the recess is recessed from the second surface of the substrate; and an electrical conductor extending from the second surface of the substrate into the recess of the substrate, and contacting the bottom surface of the circuit layer”. 

Regarding claim 14. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “at least entirely encapsulating the second semiconductor die and at least a portion of a sidewall of the first semiconductor die, the encapsulation layer includes a through hole exposing the circuit layer; and an electrical conductor disposed in the through hole and in contact with the circuit layer”. 



Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, Should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Changhyun Yi/Primary Examiner, Art Unit 2826